     Case 1:20-cv-00184-AWI-EPG Document 63 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT TURNER,                                    Case No. 1:20-cv-00184-AWI-EPG (PC)
12                       Plaintiff,
13           v.                                          ORDER DIRECTING DEFENDANT
                                                         TAWANSY TO RESPOND TO PLAINTIFF’S
14    ANDREW ZEPP, et al.,                               MOTION TO COMPEL
15                       Defendants.                     (ECF No. 62)
16

17
            Plaintiff Vincent Turner (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19
            On May 24, 2021, the Court entered an order which, among other things, directed
20
     Defendant Khaled A. Tawansy to provide initial disclosures and produce certain documents
21
     within thirty (30) days. (ECF No. 61.) On July 19, 2021, Plaintiff filed a motion to compel stating
22
     that he has not received initial disclosures or discovery from Defendant Tawansy pursuant to the
23
     Court’s order. (ECF No. 62.)
24
            Accordingly, IT IS HEREBY ORDERED that Defendant Khaled A. Tawansy is directed
25
     to respond to Plaintiff’s motion to compel (ECF No. 62) within twenty-one days from the date of
26
     ///
27
     ///
28
                                                        1
     Case 1:20-cv-00184-AWI-EPG Document 63 Filed 07/21/21 Page 2 of 2


 1   service of the motion pursuant to Eastern District Local Rule 230(l). Plaintiff may file a reply in

 2   support of the motion within seven days of Defendant’s response.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 21, 2021                               /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
